ICJ_056_FisheriesJurisdiction_DEU_ISL_1973-02-15_ORD_01_NA_00_EN.txt. 1973
15 February
General List
No. 56

96

INTERNATIONAL COURT OF JUSTICE

YEAR 1973

15 February 1973

FISHERIES JURISDICTION CASE

(FEDERAL REPUBLIC OF GERMANY y. ICELAND)

ORDER

Present: President LACHS; Vice-President AMMOUN; Judges FORSTER,
Gros, BENGZON, ONYEAMA, DILLARD, IGNACIO-PINTO, DE
CASTRO, Morozov, JIMENEZ DE ARECHAGA, Sir Humphrey
WALDOCK, NAGENDRA SINGH, RUDA; Registrar AQUARONE.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Article 48 of the Statute of the Court and to Article 37
of the 1946 Rules of Court,

Makes the following Order:

Having regard to the Order of 18 August 1972 in this case, by which the
Court decided that the first pleadings should be addressed to the question
of the jurisdiction of the Court to entertain the dispute, and fixed time-
limits for the filing of a Memorial of the Government of the Federal
Republic of Germany and a Counter-Memorial of the Government of
Iceland;

4
97 FISHERIES JURISDICTION (ORDER 15 II 73)

Having regard to the Judgment of 2 February 1973 in this case, by
which the Court found that it had jurisdiction to entertain the Application
filed by the Government of the Federal Republic of Germany on 5 June
1972 and to deal with the merits of the dispute;

Whereas the Court must therefore now fix time-limits for the written
proceedings on the merits;

THE COURT,

Having ascertained the views of the Applicant and having given the
Respondent an opportunity of stating its views,

Fixes as follows the time-limits for the written proceedings on the
merits:

1 August 1973 for the Memorial of the Government of the Federal
Republic of Germany,

15 January 1974 for the Counter-Memorial of the Government of
Iceland;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fifteenth day of February, one thousand
nine hundred and seventy-three, in three copies, one of which will be
placed in the archives of the Court, and the others transmitted to the
Government of the Federal Republic of Germany, and to the Govern-
ment of the Republic of Iceland, respectively.

(Signed) Manfred LACHS,
President.

(Signed) S. AQUARONE,
Registrar.
